DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on December 15th, 2020. Claims 1-11 are pending in the application. As such, claims 1-11 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Page 4, line 5 reads: “wherein more than one subject present in the received text”. It appears to the examiner that it should instead read “wherein more than one subject is present in the received text”. 
Page 4, lines 11-13 read: “Extracting at least one phrase corresponding to the identified subject and represent the extracted at least one phrase in a numerical vector”. It appears to the examiner that it should instead read “The at least one phrase corresponding to the identified subject is extracted and represented in a numerical vector”.
Page 5, line 20 reads: “wherein more than one subject present in the received text”. It appears to the examiner that it should instead read “wherein more than one subject is present in the received text.”
Page 7, lines 5-6 read: “wherein more than one subject present in the received text”. It appears to the examiner that it should instead read “wherein more than one subject is present in the received text”. 
Page 12, line 14 reads: “If the number of subjects in the noun chuck is more than…”. It appears to the examiner that “chuck” should instead read “chunk”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 4, 5, 6, 9, 10, and 11 are objected to because of the following informalities:
Claim 1, page 1, lines 19-23 and page 2, lines 1-2 read: 
“analyzing (210), via one or more hardware processors, the 20universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency and  at least one phrase in a numerical vector;”
	It appears to the examiner that it should instead read:
“analyzing (210), via one or more hardware processors, the 20universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency and the extracted at least one phrase is represented in a numerical vector;”
Claim 1, page 2, line 9 reads: “a sentiment score to the quantified subject along a sentiment…”
It appears to the examiner that it should instead read “a sentiment score to the quantified subject along with a sentiment” (see e.g. Specification, Page 7, lines 18-19).
Claim 4, page 2, lines 21-22, reads: “wherein the noun chunks comprising identified at least one subject and…”
It appears to the examiner that it should instead read “wherein the noun chunks comprise the identified at least one subject and…”
Claim 5, page 3, lines 1-4 read:
“The processor-implemented method (200) of claim 1, wherein assigning a predefined sentiment class using the recommended sentiment score to the quantified at least one subject and the sentiment score to the received text input.”
	It appears to the examiner that it should instead read:
“The processor-implemented method (200) of claim 1, wherein a predefined sentiment class is assigned using the recommended sentiment score to the quantified at least one subject and the sentiment score to the received text input .”
Claim 6, page 4, lines 2-8 read:
“an analyzing module (114) configured to analyze the universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at 5least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency and represent the extracted at least one phrase in a numerical vector;”
	It appears to the examiner that it should instead read:
“an analyzing module (114) configured to analyze the universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at 5least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency and the extracted at least one phrase is represented in a numerical vector;”
Claim 9, page 5, lines 3-5 read:
“The system (100) of claim 6, wherein assigning a predefined sentiment class using the recommended sentiment score to the 5quantified subject and the sentiment score to the received text.”
	It appears to the examiner that it should instead read:
“The system (100) of claim 6, wherein a predefined sentiment class is assigned using the recommended sentiment score to the 5quantified subject and the sentiment score to the received text.”
Claim 10, page 5, lines 6-8 read:
“The system (100) of claim 6, wherein the noun chunks comprising identified at least one subject and at least one object of the received text input.”
	It appears to the examiner that it should instead read:
“The system (100) of claim 6, wherein the noun chunks comprise the identified at least one subject and at least one object of the received text input.”
Claim 11, page 6, lines 4-10 read:
“analyzing, via one or more hardware processors, the 20universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency and  at least one phrase in a numerical vector;”
	It appears to the examiner that it should instead read:
“analyzing, via one or more hardware processors, the 20universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency and the extracted at least one phrase is represented in a numerical vector;”
Claim 11, page 6, line 17 reads:”…sentiment score to the quantified subject along a sentiment…”
It appears to the examiner that it should instead read “a sentiment score to the quantified subject along with a sentiment” (see e.g. Specification, Page 7, lines 18-19).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimelfeld et al. (U.S. Patent Application Publication 2014/0129213 A1, hereinafter “Kimelfeld”) in view of Jade et al. (U.S. Patent 10,467,344 B1, hereinafter “Jade”) and Kieser et al. (U.S. Patent Application Publication 2020/0004816 A1, hereinafter “Kieser”).
In regards to claim 1, Kimelfeld teaches:
A processor-implemented method (Paragraph 41) (200) comprising: 
receiving (202), via one or more hardware processors, at least one text input having at least one subject and at least 5one object (Paragraph 6: textual data (i.e. text input) is received; at least one sentence is identified and parsed; a subject and an object within the at least one sentence are identified (that is, there is at least one subject and object)); 
tokenizing (204), via one or more hardware processors, the received at least one text input using a predefined word delimiter (Paragraph 23, lines 13-14: the sentence is parsed using e.g. a linguistic parser (i.e. a predefined word delimiter); see also Paragraph 23, lines 15-17: the parsing of the sentence creates a parse tree which provides a tag for each token in the sentence (indicating that the textual data is tokenized)); 
tagging (206), via one or more hardware processors, each 10word of the tokenized at least one text input based on a part- of-speech (POS) (Paragraph 22: Kimelfeld notes that parts of speech may refer to e.g. a subject, object, and a verb; Paragraph 23: the parsing of the sentence creates a parse tree which provides a tag for each token; the parse tree is traversed in order to identify the subject, object, and verb (that is, the words are tagged based on part-of-speech)); 
identifying (208), via one or more hardware processors, at isleast one subject and at least one object from the tagged each word of the at least one text input using a subject-verb- object (SVO) detection model (Paragraph 23, lines 17-20: the sentence is parsed and the subject, object, and verb in the parsed sentence are identified), wherein the identified at least one subject is classified in noun chunks (Paragraph 22: the subject, verb, and object, are identified independently from the sentence to which they were extracted (that is, as a chunk) as an SVO triplet (that is, the subject is classified in the noun chunk)); 
	However, while Kimelfeld does teach extracting at least one phrase corresponding to the identified at least one subject and performing sentiment analysis on that phrase (Paragraph 25: a sentiment is derived from the high level SVO triplet (i.e. phrase)), Kimelfeld fails to explicitly teach a universal dependency tag tree, quantifying an identified subject using a deep learning-based sentiment analyzer and a predefined class score of the at least one subject, wherein a probability score is obtained against the identified at least one subject, nor recommending a sentiment score to the quantified subject along with a sentiment score to the received text input based on the quantified at least one subject and the probability score of the identified at least one subject.
	In a related art, Jade teaches a human language analyzer for detecting and analyzing clauses (Abstract). Notably, Jade teaches tagging each word of the tokenized text input based on a part of speech and a universal dependency tag (Col. 1, lines 34-39 and Col. 1, lines 44-51: the dependency parser determines dependency information for a plurality of tokens; the token information (i.e. universal dependency tag) comprises dependency information indicating a dependency of a respective token of the identified tokens; the dependency information being directed to a particular respective token indicates that the token information is directly associated with a token and is thus construed as a “tag”; also Col. 2, lines 45-50: the token information further comprises part of speech information of the respective token) and identifying a universal dependency tag tree from each tagged word with the universal dependency tag (Col. 2, lines 30-32: the clause analyzer obtains a dependency (i.e. universal dependency tag tree) based on the dependency information (i.e. each tagged word with the universal dependency tag)). Jade further teaches analyzing the universal dependency tag tree for an identified subject to determine a token dependency of the subject, where at least one phrase is extracted corresponding to the identified subject from the token dependency (Col. 2, lines 36-40: the associating comprises identifying a main clause (i.e. the identified subject) and a connection between the main clause and another clause (i.e. phrase corresponding to the identified subject)) and represented in a numerical vector (Col. 34, lines 1-15: a dependency parser may output a data structure (i.e. vector) representing a hierarchy of clauses; Col. 34, lines 44-58: the data structure may contain e.g. numerals identifying whether the clause is a main one). Jade suggests that their system is effective for processing human language input (Col. 12, lines 17-27).
In addition, Kieser teaches a system for analyzing sentiments in strings of text (Abstract). Notably, Kieser teaches quantifying an identified subject using a deep learning-based sentiment analyzer (Paragraph 43, lines 1-5: sentiment analysis may employ natural language processing and/or machine-learning techniques based on e.g. deep learning; also Paragraph 43, lines 6-12: natural language processing may employ methods which determine parts-of-speech which may represent a sentiment about a particular topic (e.g. a subject noun)) and a predefined class score of the subject (Paragraph 42: words (which may include the subject) are previously determined (i.e. predefined) and classified as words indicating a sentiment; furthermore, each of the words may be assigned a respective value (i.e. score)) wherein a probability score is obtained against the identified at least one subject (Paragraph 50: a neural network may predict a sentiment score (i.e. obtain a probability score)). Furthermore, Kieser also teaches recommending a sentiment score to the quantified subject (Fig. 8: several topics (i.e. subjects) are listed next to a calculated (i.e. recommended) average sentiment score) along with a sentiment score to the received text input (Paragraph 62: a general idea of the overall happiness or unhappiness of the sample being analyzed (i.e. received text input) may be determined with an overall happiness or unhappiness score (i.e. sentiment score)) based on the quantified at least one subject and the probability score of the identified at least one subject. Kieser suggests that their system is effective at quantifying and comparing the sentiment derived from open-ended comments, as opposed to numerical feedback (Paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kimelfeld to incorporate the teachings of Jade and Kieser to include the dependency tree taught by Jade and the quantification of sentiment taught by Kieser. Doing so would have been an example of a combination of prior art elements according to known methods to obtain predictable results (see MPEP2143(I)(A)).
Kimelfeld teaches a system utilizing an SVO detection model to identify subjects for sentiment analysis (Abstract); Jade teaches a system utilizing a dependency tree to identify dependent clauses for a subject using a dependency tree for natural language analysis (Abstract; Col. 1, lines 34-40); and Kieser teaches a system for quantifying sentiment derived from a string of text (Abstract).
One of ordinary skill in the art could have reasonably combined the elements as claimed by known methods, as each of these systems are directed as being implemented in software  (Kimelfeld, Paragraph 36; Jade, Col. 15, lines 63-65; Kieser, Paragraph 29). Each element would merely perform the same function as it does separately as software modules.
One of ordinary skill in the art would have recognized that the results of the combination were predictable because each of these systems are directed towards natural language processing, with two of them even directing towards sentiment analysis, a specific category of natural language processing.
	Thus, the combination of Kimelfeld, Jade, and Kieser teaches:
A processor-implemented method (Kimelfeld, Paragraph 41) (200) comprising: 
receiving (202), via one or more hardware processors, at least one text input having at least one subject and at least 5one object (Kimelfeld, Paragraph 6: textual data (i.e. text input) is received; at least one sentence is identified and parsed; a subject and an object within the at least one sentence are identified (that is, there is at least one subject and object)); 
tokenizing (204), via one or more hardware processors, the received at least one text input using a predefined word delimiter (Kimelfeld, Paragraph 23, lines 13-14: the sentence is parsed using e.g. a linguistic parser (i.e. a predefined word delimiter); see also Kimelfeld, Paragraph 23, lines 15-17: the parsing of the sentence creates a parse tree which provides a tag for each token in the sentence (indicating that the textual data is tokenized)); 
tagging (206), via one or more hardware processors, each 10word of the tokenized at least one text input based on a part- of-speech (POS) (Kimelfeld, Paragraph 22: Kimelfeld notes that parts of speech may refer to e.g. a subject, object, and a verb; Paragraph 23: the parsing of the sentence creates a parse tree which provides a tag for each token; the parse tree is traversed in order to identify the subject, object, and verb (that is, the words are tagged based on part-of-speech)) and a universal dependency tag (Jade, Col. 1, lines 34-39 and Col. 1, lines 44-51: the dependency parser determines dependency information for a plurality of tokens; the token information (i.e. universal dependency tag) comprises dependency information indicating a dependency of a respective token of the identified tokens; the dependency information being directed to a particular respective token indicates that the token information is directly associated with a token and is thus construed as a “tag”; also note Jade, Col. 2, lines 45-50: the token information further comprises part of speech information of the respective token), wherein a universal dependency tag tree is identified from the each tagged word with the universal dependency tag (Jade, Col. 2, lines 30-32: the clause analyzer obtains a dependency (i.e. universal dependency tag tree) based on the dependency information (i.e. each tagged word with the universal dependency tag));  
identifying (208), via one or more hardware processors, at isleast one subject and at least one object from the tagged each word of the at least one text input using a subject-verb- object (SVO) detection model (Kimelfeld, Paragraph 23, lines 17-20: the sentence is parsed and the subject, object, and verb in the parsed sentence are identified; also note Jade, Col. 50, lines 34-40: Jade describes tweaking clauses with a subject/verb/object, suggesting that the clauses are being edited to ensure they contain each of these three parts of speech), wherein the identified at least one subject is classified in noun chunks (Kimelfeld, Paragraph 22: the subject, verb, and object, are identified independently from the sentence to which they were extracted (that is, as a chunk) as an SVO triplet (that is, the subject is classified in the noun chunk)); 
analyzing (210), via one or more hardware processors, the 20universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency (Jade, Col. 2, lines 36-40: the associating comprises identifying a main clause (i.e. the identified subject) and a connection between the main clause and another clause (i.e. phrase corresponding to the identified subject) and is represented in a numerical vector (Jade, Col. 34, lines 1-15: a dependency parser may output a data structure (i.e. vector) representing a hierarchy of clauses; Jade, Col. 34, lines 44-58: the data structure may contain e.g. numerals identifying whether the clause is a main one); 
quantifying (212), via one or more hardware processors, the identified at least one subject using a pre-trained deep 5learning-based sentiment analyzer (Kieser, Paragraph 43, lines 1-5: sentiment analysis may employ natural language processing and/or machine-learning techniques based on e.g. deep learning; also Kieser, Paragraph 43, lines 6-12: natural language processing may employ methods which determine parts-of-speech which may represent a sentiment about a particular topic (e.g. a subject noun)) and a predefined class score of the at least one subject (Kieser, Paragraph 42: words (which may include the subject) are previously determined (i.e. predefined) and classified as words indicating a sentiment; furthermore, each of the words may be assigned a respective value (i.e. score); see also Kieser, Paragraph 48: the sentiment scores may be discrete values, corresponding to e.g. Strong Negative, Negative, Neutral, Positive, and Strong Positive (examples of predefined sentiment classes with corresponding predefined class scores)), wherein a probability score is obtained against the identified at least one subject (Kieser, Paragraph 50: a neural network may predict a sentiment score (i.e. obtain a probability score)); and 
recommending (214), via one or more hardware processors, a sentiment score to the quantified subject (Kieser, Fig. 8: several topics (i.e. subjects) are listed next to a calculated (i.e. recommended) average sentiment score) along with a sentiment 10score to the received text input (Kieser, Paragraph 62: a general idea of the overall happiness or unhappiness of the sample being analyzed (i.e. received text input) may be determined with an overall happiness or unhappiness score (i.e. sentiment score)) based on the quantified at least one subject and the probability score of the identified at least one subject.
In regards to claim 2, the combination further teaches:
The processor-implemented method (200) of claim 1, wherein an index is prepared in presence of more than one subject in the isreceived text input (Jade, Col. 13, lines 11-15: a given sentence portion may include one or more clauses. The one or more clauses may be e.g. main clauses (i.e. subjects)), using the universal dependency tag tree for each identified subject and corresponding at least one object of the received text input (Jade, Col. 2, lines 51-67: the clause analyzer generates a numeral (i.e. index) for a given main clause identifier based on it being a main clause (i.e. subject) or subordinate clause (i.e. corresponding object); also note Kimelfeld, Paragraph 23, lines 17-20: the sentence is parsed and the subject, object, and verb in the parsed sentence are identified).
In regards to claim 3, Kimelfeld further teaches:
The processor-implemented method (200) of claim 1, wherein a first adjective is considered as an object of the received text input in 20absence of at least one object in the received text input (Paragraph 26: Kimelfeld provides an example phrase, “I am not satisfied with the waiting time”, and notes that the adjective phrase (“satisfied with the waiting time”, i.e. a first adjective) can be considered the object in the SVO triplet (i.e. in absence of at least one object in the received text input); see also Fig. 2).
In regards to claim 4, Kimelfeld further teaches:
The processor-implemented method (200) of claim 1, wherein the noun chunks comprise the identified at least one subject and at least one object of the received text input (Paragraph 22: the subject, verb, and object, are identified independently from the sentence to which they were extracted (that is, as a chunk) as an SVO triplet (that is, the subject and object are classified in the noun chunk)).
In regards to claim 5, the combination further teaches:
The processor-implemented method (200) of claim 1, wherein a predefined sentiment class is assigned using the recommended sentiment score to the quantified at least one subject and the sentiment score to the received text input (Paragraph 48: the sentiment scores may be discrete values, corresponding to e.g. Strong Negative, Negative, Neutral, Positive, and Strong Positive (examples of predefined sentiment classes being assigned to the recommended sentiment score); also note Kimelfeld, Paragraph 25: a sentiment may be in a category (i.e. predefined class) of positive, neutral, or negative).
In regards to claim 6, Kimelfeld teaches:
A system (100) comprising: 
at least one memory (102) storing a plurality of instructions (Paragraph 42: a computer readable medium (i.e. memory) may store computer program instructions); 
one or more hardware processors (104) communicatively coupled with the at least one memory (102), wherein the one or more hardware processors (104) are configured to execute 10one or more modules (Paragraph 41: the instructions may be provided to a processor such that the instructions create means for implemented the functions/acts specified); 
a receiving module (106) configured to receive at least one text input having at least one subject and at least one object (Paragraph 6: textual data (i.e. text input) is received; at least one sentence is identified and parsed; a subject and an object within the at least one sentence are identified (that is, there is at least one subject and object)); 
a tokenization module (108) configured to tokenize the received at least one text input using a predefined word isdelimiter (Paragraph 23, lines 13-14: the sentence is parsed using e.g. a linguistic parser (i.e. a predefined word delimiter); see also Paragraph 23, lines 15-17: the parsing of the sentence creates a parse tree which provides a tag for each token in the sentence (indicating that the textual data is tokenized)); 
a tagging module (110) configured to tag each word of the tokenized at least one text input based on a part-of-speech (POS) (Paragraph 22: Kimelfeld notes that parts of speech may refer to e.g. a subject, object, and a verb; Paragraph 23: the parsing of the sentence creates a parse tree which provides a tag for each token; the parse tree is traversed in order to identify the subject, object, and verb (that is, the words are tagged based on part-of-speech)); 
an identification module (112) configured to identify at least one subject and at least one object from the tagged each word of the at least one text input using a subject-verb-object (SVO) detection model (Paragraph 23, lines 17-20: the sentence is parsed and the subject, object, and verb in the parsed sentence are identified), wherein the identified at least one subject is classified in noun chunks (Paragraph 22: the subject, verb, and object, are identified independently from the sentence to which they were extracted (that is, as a chunk) as an SVO triplet (that is, the subject is classified in the noun chunk)); 
	However, while Kimelfeld does teach extracting at least one phrase corresponding to the identified at least one subject and performing sentiment analysis on that phrase (Paragraph 25: a sentiment is derived from the high level SVO triplet (i.e. phrase)), Kimelfeld fails to explicitly teach a universal dependency tag tree, quantifying an identified subject using a deep learning-based sentiment analyzer and a predefined class score of the at least one subject, wherein a probability score is obtained against the identified at least one subject, nor recommending a sentiment score to the quantified subject along with a sentiment score to the received text input based on the quantified at least one subject and the probability score of the identified at least one subject.
	In a related art, Jade teaches a human language analyzer for detecting and analyzing clauses (Abstract). Notably, Jade teaches tagging each word of the tokenized text input based on a part of speech and a universal dependency tag (Col. 1, lines 34-39 and Col. 1, lines 44-51: the dependency parser determines dependency information for a plurality of tokens; the token information (i.e. universal dependency tag) comprises dependency information indicating a dependency of a respective token of the identified tokens; the dependency information being directed to a particular respective token indicates that the token information is directly associated with a token and is thus construed as a “tag”; also Col. 2, lines 45-50: the token information further comprises part of speech information of the respective token) and identifying a universal dependency tag tree from each tagged word with the universal dependency tag (Col. 2, lines 30-32: the clause analyzer obtains a dependency (i.e. universal dependency tag tree) based on the dependency information (i.e. each tagged word with the universal dependency tag)). Jade further teaches analyzing the universal dependency tag tree for an identified subject to determine a token dependency of the subject, where at least one phrase is extracted corresponding to the identified subject from the token dependency (Col. 2, lines 36-40: the associating comprises identifying a main clause (i.e. the identified subject) and a connection between the main clause and another clause (i.e. phrase corresponding to the identified subject)) and represented in a numerical vector (Col. 34, lines 1-15: a dependency parser may output a data structure (i.e. vector) representing a hierarchy of clauses; Col. 34, lines 44-58: the data structure may contain e.g. numerals identifying whether the clause is a main one). Jade suggests that their system is effective for processing human language input (Col. 12, lines 17-27).
In addition, Kieser teaches a system for analyzing sentiments in strings of text (Abstract). Notably, Kieser teaches quantifying an identified subject using a deep learning-based sentiment analyzer (Paragraph 43, lines 1-5: sentiment analysis may employ natural language processing and/or machine-learning techniques based on e.g. deep learning; also Paragraph 43, lines 6-12: natural language processing may employ methods which determine parts-of-speech which may represent a sentiment about a particular topic (e.g. a subject noun)) and a predefined class score of the subject (Paragraph 42: words (which may include the subject) are previously determined (i.e. predefined) and classified as words indicating a sentiment; furthermore, each of the words may be assigned a respective value (i.e. score)) wherein a probability score is obtained against the identified at least one subject (Paragraph 50: a neural network may predict a sentiment score (i.e. obtain a probability score)). Furthermore, Kieser also teaches recommending a sentiment score to the quantified subject (Fig. 8: several topics (i.e. subjects) are listed next to a calculated (i.e. recommended) average sentiment score) along with a sentiment score to the received text input (Paragraph 62: a general idea of the overall happiness or unhappiness of the sample being analyzed (i.e. received text input) may be determined with an overall happiness or unhappiness score (i.e. sentiment score)) based on the quantified at least one subject and the probability score of the identified at least one subject. Kieser suggests that their system is effective at quantifying and comparing the sentiment derived from open-ended comments, as opposed to numerical feedback (Paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kimelfeld to incorporate the teachings of Jade and Kieser to include the dependency tree taught by Jade and the quantification of sentiment taught by Kieser. Doing so would have been an example of a combination of prior art elements according to known methods to obtain predictable results (see MPEP2143(I)(A)).
Kimelfeld teaches a system utilizing an SVO detection model to identify subjects for sentiment analysis (Abstract); Jade teaches a system utilizing a dependency tree to identify dependent clauses for a subject using a dependency tree for natural language analysis (Abstract; Col. 1, lines 34-40); and Kieser teaches a system for quantifying sentiment derived from a string of text (Abstract).
One of ordinary skill in the art could have reasonably combined the elements as claimed by known methods, as each of these systems are directed as being implemented in software  (Kimelfeld, Paragraph 36; Jade, Col. 15, lines 63-65; Kieser, Paragraph 29). Each element would merely perform the same function as it does separately as software modules.
One of ordinary skill in the art would have recognized that the results of the combination were predictable because each of these systems are directed towards natural language processing, with two of them even directing towards sentiment analysis, a specific category of natural language processing.
	Thus, the combination of Kimelfeld, Jade, and Kieser teaches:
A system (100) comprising: 
at least one memory (102) storing a plurality of instructions (Kimelfeld, Paragraph 42: a computer readable medium (i.e. memory) may store computer program instructions); 
one or more hardware processors (104) communicatively coupled with the at least one memory (102), wherein the one or more hardware processors (104) are configured to execute 10one or more modules (Kimelfeld, Paragraph 41: the instructions may be provided to a processor such that the instructions create means for implemented the functions/acts specified); 
a receiving module (106) configured to receive at least one text input having at least one subject and at least one object (Kimelfeld, Paragraph 6: textual data (i.e. text input) is received; at least one sentence is identified and parsed; a subject and an object within the at least one sentence are identified (that is, there is at least one subject and object)); 
a tokenization module (108) configured to tokenize the received at least one text input using a predefined word isdelimiter (Kimelfeld, Paragraph 23, lines 13-14: the sentence is parsed using e.g. a linguistic parser (i.e. a predefined word delimiter); see also Kimelfeld, Paragraph 23, lines 15-17: the parsing of the sentence creates a parse tree which provides a tag for each token in the sentence (indicating that the textual data is tokenized)); 
a tagging module (110) configured to tag each word of the tokenized at least one text input based on a part-of-speech (POS) (Kimelfeld, Paragraph 22: Kimelfeld notes that parts of speech may refer to e.g. a subject, object, and a verb; Kimelfeld, Paragraph 23: the parsing of the sentence creates a parse tree which provides a tag for each token; the parse tree is traversed in order to identify the subject, object, and verb (that is, the words are tagged based on part-of-speech)) and a universal dependency tag (Jade, Col. 1, lines 34-39 and Col. 1, lines 44-51: the dependency parser determines dependency information for a plurality of tokens; the token information (i.e. universal dependency tag) comprises dependency information indicating a dependency of a respective token of the identified tokens; the dependency information being directed to a particular respective token indicates that the token information is directly associated with a token and is thus construed as a “tag”; also note Jade, Col. 2, lines 45-50: the token information further comprises part of speech information of the respective token), wherein a universal dependency tag tree is identified from the each tagged word with the universal dependency tag (Jade, Col. 2, lines 30-32: the clause analyzer obtains a dependency (i.e. universal dependency tag tree) based on the dependency information (i.e. each tagged word with the universal dependency tag)); 
an identification module (112) configured to identify at least one subject and at least one object from the tagged each word of the at least one text input using a subject-verb-object (SVO) detection model (Kimelfeld, Paragraph 23, lines 17-20: the sentence is parsed and the subject, object, and verb in the parsed sentence are identified; also note Jade, Col. 50, lines 34-40: Jade describes tweaking clauses with a subject/verb/object, suggesting that the clauses are being edited to ensure they contain each of these three parts of speech), wherein the identified at least one subject is classified in noun chunks (Kimelfeld, Paragraph 22: the subject, verb, and object, are identified independently from the sentence to which they were extracted (that is, as a chunk) as an SVO triplet (that is, the subject is classified in the noun chunk));
an analyzing module (114) configured to analyze the universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at 5least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency (Jade, Col. 2, lines 36-40: the associating comprises identifying a main clause (i.e. the identified subject) and a connection between the main clause and another clause (i.e. phrase corresponding to the identified subject) and the extracted at least one phrase is represented in a numerical vector (Jade, Col. 34, lines 1-15: a dependency parser may output a data structure (i.e. vector) representing a hierarchy of clauses; Jade, Col. 34, lines 44-58: the data structure may contain e.g. numerals identifying whether the clause is a main one); 
a quantification module (116) configured to quantify the 10identified at least one subject using a pre-trained deep learning-based sentiment analyzer (Kieser, Paragraph 43, lines 1-5: sentiment analysis may employ natural language processing and/or machine-learning techniques based on e.g. deep learning; also Kieser, Paragraph 43, lines 6-12: natural language processing may employ methods which determine parts-of-speech which may represent a sentiment about a particular topic (e.g. a subject noun)) and a predefined class score of the at least one subject (Kieser, Paragraph 42: words (which may include the subject) are previously determined (i.e. predefined) and classified as words indicating a sentiment; furthermore, each of the words may be assigned a respective value (i.e. score); see also Kieser, Paragraph 48: the sentiment scores may be discrete values, corresponding to e.g. Strong Negative, Negative, Neutral, Positive, and Strong Positive (examples of predefined sentiment classes with corresponding predefined class scores)), wherein a list of probabilities is obtained against the identified at least one subject (Kieser, Paragraph 50: a neural network may predict a sentiment score (i.e. obtain a probability score)); and 
a recommendation module (118) configured to recommend a issentiment score to the quantified subject (Kieser, Fig. 8: several topics (i.e. subjects) are listed next to a calculated (i.e. recommended) average sentiment score) along with a sentiment score to the received text input (Kieser, Paragraph 62: a general idea of the overall happiness or unhappiness of the sample being analyzed (i.e. received text input) may be determined with an overall happiness or unhappiness score (i.e. sentiment score) based on the quantified at least one subject and the probability score of the identified at least one subject.
In regards to claim 7, claim 7 is a device claim corresponding to the method of claim 2. As such, it is rejected on similar grounds.
In regards to claim 8, claim 8 is a device claim corresponding to the method of claim 3. As such, it is rejected on similar grounds.
In regards to claim 9, claim 9 is a device claim corresponding to the method of claim 5. As such, it is rejected on similar grounds.
In regards to claim 10, claim 10 is a device claim corresponding to the method of claim 4. As such, it is rejected on similar grounds.
In regards to claim 11, Kimelfeld teaches:
A non-transitory computer readable medium storing one or more 10instructions which when executed by a processor on a system, cause the processor to perform method comprising (Paragraph 42; Paragraph 37 also notes several examples of non-transitory computer readable media, e.g. a hard disk):
receiving, via one or more hardware processors, at least one text input having at least one subject and at least 5one object (Paragraph 6: textual data (i.e. text input) is received; at least one sentence is identified and parsed; a subject and an object within the at least one sentence are identified (that is, there is at least one subject and object)); 
tokenizing, via one or more hardware processors, the received at least one text input using a predefined word delimiter (Paragraph 23, lines 13-14: the sentence is parsed using e.g. a linguistic parser (i.e. a predefined word delimiter); see also Paragraph 23, lines 15-17: the parsing of the sentence creates a parse tree which provides a tag for each token in the sentence (indicating that the textual data is tokenized)); 
tagging, via one or more hardware processors, each 10word of the tokenized at least one text input based on a part- of-speech (POS) (Paragraph 22: Kimelfeld notes that parts of speech may refer to e.g. a subject, object, and a verb; Paragraph 23: the parsing of the sentence creates a parse tree which provides a tag for each token; the parse tree is traversed in order to identify the subject, object, and verb (that is, the words are tagged based on part-of-speech)); 
identifying, via one or more hardware processors, at isleast one subject and at least one object from the tagged each word of the at least one text input using a subject-verb- object (SVO) detection model (Paragraph 23, lines 17-20: the sentence is parsed and the subject, object, and verb in the parsed sentence are identified), wherein the identified at least one subject is classified in noun chunks (Paragraph 22: the subject, verb, and object, are identified independently from the sentence to which they were extracted (that is, as a chunk) as an SVO triplet (that is, the subject is classified in the noun chunk)); 
	However, while Kimelfeld does teach extracting at least one phrase corresponding to the identified at least one subject and performing sentiment analysis on that phrase (Paragraph 25: a sentiment is derived from the high level SVO triplet (i.e. phrase)), Kimelfeld fails to explicitly teach a universal dependency tag tree, quantifying an identified subject using a deep learning-based sentiment analyzer and a predefined class score of the at least one subject, wherein a probability score is obtained against the identified at least one subject, nor recommending a sentiment score to the quantified subject along with a sentiment score to the received text input based on the quantified at least one subject and the probability score of the identified at least one subject.
	In a related art, Jade teaches a human language analyzer for detecting and analyzing clauses (Abstract). Notably, Jade teaches tagging each word of the tokenized text input based on a part of speech and a universal dependency tag (Col. 1, lines 34-39 and Col. 1, lines 44-51: the dependency parser determines dependency information for a plurality of tokens; the token information (i.e. universal dependency tag) comprises dependency information indicating a dependency of a respective token of the identified tokens; the dependency information being directed to a particular respective token indicates that the token information is directly associated with a token and is thus construed as a “tag”; also Col. 2, lines 45-50: the token information further comprises part of speech information of the respective token) and identifying a universal dependency tag tree from each tagged word with the universal dependency tag (Col. 2, lines 30-32: the clause analyzer obtains a dependency (i.e. universal dependency tag tree) based on the dependency information (i.e. each tagged word with the universal dependency tag)). Jade further teaches analyzing the universal dependency tag tree for an identified subject to determine a token dependency of the subject, where at least one phrase is extracted corresponding to the identified subject from the token dependency (Col. 2, lines 36-40: the associating comprises identifying a main clause (i.e. the identified subject) and a connection between the main clause and another clause (i.e. phrase corresponding to the identified subject)) and the extracted at least one phrase is represented in a numerical vector (Col. 34, lines 1-15: a dependency parser may output a data structure (i.e. vector) representing a hierarchy of clauses; Col. 34, lines 44-58: the data structure may contain e.g. numerals identifying whether the clause is a main one). Jade suggests that their system is effective for processing human language input (Col. 12, lines 17-27).
In addition, Kieser teaches a system for analyzing sentiments in strings of text (Abstract). Notably, Kieser teaches quantifying an identified subject using a deep learning-based sentiment analyzer (Paragraph 43, lines 1-5: sentiment analysis may employ natural language processing and/or machine-learning techniques based on e.g. deep learning; also Paragraph 43, lines 6-12: natural language processing may employ methods which determine parts-of-speech which may represent a sentiment about a particular topic (e.g. a subject noun)) and a predefined class score of the subject (Paragraph 42: words (which may include the subject) are previously determined (i.e. predefined) and classified as words indicating a sentiment; furthermore, each of the words may be assigned a respective value (i.e. score)) wherein a probability score is obtained against the identified at least one subject (Paragraph 50: a neural network may predict a sentiment score (i.e. obtain a probability score)). Furthermore, Kieser also teaches recommending a sentiment score to the quantified subject (Fig. 8: several topics (i.e. subjects) are listed next to a calculated (i.e. recommended) average sentiment score) along with a sentiment score to the received text input (Paragraph 62: a general idea of the overall happiness or unhappiness of the sample being analyzed (i.e. received text input) may be determined with an overall happiness or unhappiness score (i.e. sentiment score)) based on the quantified at least one subject and the probability score of the identified at least one subject. Kieser suggests that their system is effective at quantifying and comparing the sentiment derived from open-ended comments, as opposed to numerical feedback (Paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kimelfeld to incorporate the teachings of Jade and Kieser to include the dependency tree taught by Jade and the quantification of sentiment taught by Kieser. Doing so would have been an example of a combination of prior art elements according to known methods to obtain predictable results (see MPEP2143(I)(A)).
Kimelfeld teaches a system utilizing an SVO detection model to identify subjects for sentiment analysis (Abstract); Jade teaches a system utilizing a dependency tree to identify dependent clauses for a subject using a dependency tree for natural language analysis (Abstract; Col. 1, lines 34-40); and Kieser teaches a system for quantifying sentiment derived from a string of text (Abstract).
One of ordinary skill in the art could have reasonably combined the elements as claimed by known methods, as each of these systems are directed as being implemented in software  (Kimelfeld, Paragraph 36; Jade, Col. 15, lines 63-65; Kieser, Paragraph 29). Each element would merely perform the same function as it does separately as software modules.
One of ordinary skill in the art would have recognized that the results of the combination were predictable because each of these systems are directed towards natural language processing, with two of them even directing towards sentiment analysis, a specific category of natural language processing.
	Thus, the combination of Kimelfeld, Jade, and Kieser teaches:
A non-transitory computer readable medium storing one or more 10instructions which when executed by a processor on a system, cause the processor to perform method comprising (Kimelfeld, Paragraph 42; Kimelfeld, Paragraph 37 also notes several examples of non-transitory computer readable media, e.g. a hard disk):
receiving, via one or more hardware processors, at least one text input having at least one subject and at least 5one object (Kimelfeld, Paragraph 6: textual data (i.e. text input) is received; at least one sentence is identified and parsed; a subject and an object within the at least one sentence are identified (that is, there is at least one subject and object)); 
tokenizing, via one or more hardware processors, the received at least one text input using a predefined word delimiter (Kimelfeld, Paragraph 23, lines 13-14: the sentence is parsed using e.g. a linguistic parser (i.e. a predefined word delimiter); see also Kimelfeld, Paragraph 23, lines 15-17: the parsing of the sentence creates a parse tree which provides a tag for each token in the sentence (indicating that the textual data is tokenized)); 
tagging, via one or more hardware processors, each 10word of the tokenized at least one text input based on a part- of-speech (POS) (Kimelfeld, Paragraph 22: Kimelfeld notes that parts of speech may refer to e.g. a subject, object, and a verb; Paragraph 23: the parsing of the sentence creates a parse tree which provides a tag for each token; the parse tree is traversed in order to identify the subject, object, and verb (that is, the words are tagged based on part-of-speech)) and a universal dependency tag (Jade, Col. 1, lines 34-39 and Col. 1, lines 44-51: the dependency parser determines dependency information for a plurality of tokens; the token information (i.e. universal dependency tag) comprises dependency information indicating a dependency of a respective token of the identified tokens; the dependency information being directed to a particular respective token indicates that the token information is directly associated with a token and is thus construed as a “tag”; also note Jade, Col. 2, lines 45-50: the token information further comprises part of speech information of the respective token), wherein a universal dependency tag tree is identified from the each tagged word with the universal dependency tag (Jade, Col. 2, lines 30-32: the clause analyzer obtains a dependency (i.e. universal dependency tag tree) based on the dependency information (i.e. each tagged word with the universal dependency tag));  
identifying, via one or more hardware processors, at isleast one subject and at least one object from the tagged each word of the at least one text input using a subject-verb- object (SVO) detection model (Kimelfeld, Paragraph 23, lines 17-20: the sentence is parsed and the subject, object, and verb in the parsed sentence are identified; also note Jade, Col. 50, lines 34-40: Jade describes tweaking clauses with a subject/verb/object, suggesting that the clauses are being edited to ensure they contain each of these three parts of speech), wherein the identified at least one subject is classified in noun chunks (Kimelfeld, Paragraph 22: the subject, verb, and object, are identified independently from the sentence to which they were extracted (that is, as a chunk) as an SVO triplet (that is, the subject is classified in the noun chunk)); 
analyzing, via one or more hardware processors, the 20universal dependency tag tree for the identified at least one subject to determine a token dependency of the identified at least one subject, wherein at least one phrase is extracted corresponding to the identified at least one subject from the determined token dependency (Jade, Col. 2, lines 36-40: the associating comprises identifying a main clause (i.e. the identified subject) and a connection between the main clause and another clause (i.e. phrase corresponding to the identified subject) and the extracted at least one phrase is represented in a numerical vector (Jade, Col. 34, lines 1-15: a dependency parser may output a data structure (i.e. vector) representing a hierarchy of clauses; Jade, Col. 34, lines 44-58: the data structure may contain e.g. numerals identifying whether the clause is a main one); 
quantifying (212), via one or more hardware processors, the identified at least one subject using a pre-trained deep 5learning-based sentiment analyzer (Kieser, Paragraph 43, lines 1-5: sentiment analysis may employ natural language processing and/or machine-learning techniques based on e.g. deep learning; also Kieser, Paragraph 43, lines 6-12: natural language processing may employ methods which determine parts-of-speech which may represent a sentiment about a particular topic (e.g. a subject noun)) and a predefined class score of the at least one subject (Kieser, Paragraph 42: words (which may include the subject) are previously determined (i.e. predefined) and classified as words indicating a sentiment; furthermore, each of the words may be assigned a respective value (i.e. score); see also Kieser, Paragraph 48: the sentiment scores may be discrete values, corresponding to e.g. Strong Negative, Negative, Neutral, Positive, and Strong Positive (examples of predefined sentiment classes with corresponding predefined class scores)), wherein a probability score is obtained against the identified at least one subject (Kieser, Paragraph 50: a neural network may predict a sentiment score (i.e. obtain a probability score)); and 
recommending (214), via one or more hardware processors, a sentiment score to the quantified subject (Kieser, Fig. 8: several topics (i.e. subjects) are listed next to a calculated (i.e. recommended) average sentiment score) along with a sentiment 10score to the received text input (Kieser, Paragraph 62: a general idea of the overall happiness or unhappiness of the sample being analyzed (i.e. received text input) may be determined with an overall happiness or unhappiness score (i.e. sentiment score)) based on the quantified at least one subject and the probability score of the identified at least one subject.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Natesan et al. (U.S. Patent Application Publication 2020/0159833 A1, hereinafter “Natesan”) teaches a system for processing a natural language input for sign language generation (Abstract). Notably, Natesan teaches identifying sentences using parts of speech (Paragraph 47) using a subject-verb-object model (Paragraph 49), making a tree representation for a sentence with respect to a word dependency table (Paragraph 56) and determining sentiment of the sentences (Paragraph 30).
Ehlen et al. (U.S. Patent Application Publication 2015/0186790 A1, hereinafter “Ehlen”) teaches a system for analyzing product reviews (Abstract). Notably, Ehlen teaches generating a predictive score for sentiment analysis of a sentence or sentence segment (Paragraph 66).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655